Fairly construing the statement of the proof in the bill of exceptions, we understand from it, that the defendant, having been proved to be an occupant of a portion of a building in which a bar-room was kept, it was also proved, that a sign-board was placed, as such, in that bar-room, with "Boarding by J.B. Wilson," the defendant, painted thereon. We agree with the judge who tried this cause below. that this was prima facie, that is, presumptive proof, unexplained, that the defendant kept or occupied the bar-room; since, in the ordinary course of things, men do not place signs, intended to signify where their
business is done, in places where the business of other men is done. This is a very different case from that of Commonwealth
v. Madden, 1 Gray, 486, cited for the defendant. In that case the tavern sign was not relied upon by the commonwealth to prove that the defendant kept the tavern, which it was lawful for him to keep, but to show that he was a common seller of intoxicating liquors, which, as the court properly held, it had no tendency to prove. This could not have been held, if the purpose had been to prove that the defendant kept the tavern, whether that occupation had been lawful or unlawful.
The exception of the defendant is therefore overruled, and sentence must be passed upon him, by the court of common pleas of the county of Providence, in accordance with the verdict. *Page 293